December 20, 1971


Hon. James H. Harwell                  Opinion No.   M-1022
Executive Director
Texas Industrial Commission            Re:   Whether the Director of
814 Sam Houston Building                     the International Trade
Austin, Texas 78711                          Division may authorize
                                             the manager of the Texas
                                             International Trade Office
                                             in Mexico to expend funds
                                             for the purchase of Mexican
                                             postage stamps in Mexico in
                                             conducting State of Texas
Dear Mr. Harwell:                            business.

          We quote from your letter requesting an opinion from
this office as follows:

          "The International Trade Division, Texas
     Industrial Commission, opened an extension office
     in Mexico City on 1 October, 1971. Your opinion
     is respectfully solicited on the following matter.

          "The Republic of Mexico requires that all
     correspondence utilizing the mail system, and
     originating in Mexico, must have Mexican postage
     stamps affixed to such pieces of mail.

          "Section 42 of Senate Bill No. 11, Regular
     Session as amended by Senate Bill No. 7, first
     called Session Sixty-Second Legislature, 1971,
     (the current Appropriations Bill) entitled Pur-
     chases of Postage specified that expenditures
     for post office box rent or postage stamps be
     paid on Vouchers made payable to a United States
     Post Office, and the warrant or check shall be
     endorsed by the Postmaster from whom the purchase
     is made. It is apparent that Mexican stamps for

                              -4980-
Hon. James H. Harwell, page 2(M-1022)



     use by our Mexico office would have to be
     purchased from the Mexican Post Office Service,
     therefore, your specific opinion is required to
     permit the Director of the International Trade
     Division to authorize the manager of the Texas
     International Trade Office in Mexico to expend
     funds for purchase of Mexican stamps in Mexico
     in order to conduct the State of Texas' business."

          We hold that the Texas Industrial Commission,
acting through its duly authorized personnel, may expend in
Mexico monies appropriated to it by line item 14 of Article
III, Sec. 1, of the current General Appropriation Act (S-B. 11,
Acts 62nd Leg., R.S., 1971, as amended by S.B. 7, 1st C-S.,
same Leg., at p. 111-85) for the purchase of postage stamps
of the Country of Mexico which are necessarily incident to the
conduct of its authorized operations in that country.

          Your question arises by reason of the apparent con-
flict between Sec. 42 of Article V of the current General
Appropriation Act (at p. V-49), and line item 14 in Section 1
of Article III of that Act (at p. 111-85). These provisions
read as follows:

           "Sec. 42. PURCHASES OF POSTAGE. None of the
     moneys appropriated in this Act shall be expended
     for postage stamps or post office box rent except
     on vouchers made payable to a United States Post
     Office, and the warr&t  or check shall be endorsed
     by the Postmaster from whom the purchase is made:
     provided, however, this restriction shall not apply
     in any reimbursement authorized under Section 31 of
     this Article."

           "14. To provide from the General Revenue
     Fund for international trade projects including
     but not limited to foreign trade missions, over-
     seas offices, reverse investment missions, includ-
     ing salaries of exempt and classified positions,
     professional fees and services, part-time and sea-
     sonal help, travel consumable supplies and materials,
     current and recurring operatinq expenses, capital
     outlay, planning grants and all other activities for
                           -4981-
.




    Hon.   James H. Harwell, page 3 (M,-1032)



           which no other provisions are made."   (under-
           scoring added).

               Although the wording of Sec. 42 is specific, its scope
    is limited. On the other hand, the language of line item 14 is
    broad and general. The intent of the Legislature in line item
    14 is clearly to the effect that it intends that the international
    and foreign trade activities of the State be continued and carried
    on. Specifically included in the grant in line item 14 are "con-
    sumable supplies and materials, current and recurring operating
    expenses... and all other activities for which no other provisions
    are made."

              It seems evident that Sec. 42 applies only to United
    States postage because only United States postage is sold by United
    States post offices.   It is equally evident that the Legislature
    intended by line item 14 to enable foreign trade missions, etc.,
    to make all expenditures necessary for performance of their duties.
    From these premises it follows either that line item 14 is an excep-
    tion to Sec. 42 or that the Legislature considered these provisions
    as different and non-conflicting.   52 Tex. Jur.Zd 208-210, Statutes,
    Sec. 143-144. The legislativy intent, gathered from the overall
    view of these two provisions, must control.   52 Tex.Jur.2d 180-187,
    Sec. 124, and also at pp. 237-240, Sec. 163.

              Our prior Opinion No. M-909 (1971) held that the Industrial
    Commission had authority under Article 6144e, Sec. 4. Vernon's
    Civil Statutes, to open and operate an extension office in Mexico
    City, Mexico, D.F. The several types of operating expenses specified,
    together with the broad authorization of ". . .and all other activ-
    ities for which no other provisions are made," which are authorized
    in line item 14, are in support of the manifest intent of the Legis-
    lature therein specified that this office in Mexico function in the
    normal and unual manner of a business office. Necessarily incident
    to that functioning is the use of the mails of that country and the
    consequent necessity, in the usual course of business, for the pur-
    chase of postage stamps of that country in that country as needed.
    A construction of Sec. 42 that is a burden upon the clear mandatory
    language of line item 14 should be avoided.

              To construe the Appropriation Act in such a manner as to
    permit Section 42 to control over the language in line item 14 would

                                 -4982-
.




    Hon. James   H.   Harwell, page 4 (M-1022)



    be to adopt a construction that will lead to absurd or ridiculous
    consequences or purposeless or useless results, contrary to the
    well settled canons of statutory construction.   53 Tex.Jur. 243-
    245, Statutes, Sec. 165. As stated by the text, I'. . .the legis-
    lature is not to be credited with doing or intending a foolish,
    useless, or vain thing, nor with requiring a futile, impossible,
    or useless thing to be done." If Section 42 were applicable to
    line item 14, the Texas International Trade Office in Mexico
    would be forced to carry on operations without being able to
    engage in correspondence or use the mails.   In lieu of written
    correspondence, the office would in all probability be forced to
    engage in expensive telephone calls, many of which would be insuf-
    ficient and impracticable to accomplish necessary operations. We
    cannot credit the legislature with any such absurd, foolish, or
    purposeless intent and therefore adopt that construction which
    avoids such result.

                                  SUMMARY

               Authorized personnel of the Texas Industrial
         Commission may expend in Mexico monies appropriated
         to it by line item 14 of Article III, Sec. 1 of the
         current General Appropriation Act (S-B. 11, Acts 62nd
         Leg.,  R.S., 1971, as amended by S.B. 7, 1st C.S.,
         same Leg., at p. III-851 for the purchase of postage
         stamps of the Country of Mexico which are necessarily
         incident to the conduct of its authorized operations
         in that country.                 /7
                                           ,'




                                            Attokney General of Texas

    Prepared by Ivan R. Williams, Jr.
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
                                   -4983-
.




    Hon. JameS H. Harwell. page 5   (M-1022)



    Bob Gauss
    Lynn Taylor
    Sally Phillips
    Dan Green

    SAM MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                               -4984-